Citation Nr: 0010032	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  91-40 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of gunshot wound to the left knee, 
with degenerative joint disease.

2.  Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the left lower extremity.

3.  Entitlement to an effective date earlier than November 
24, 1998, for a 20 percent evaluation for varicose veins of 
the left lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
August 1946, and from November 1950 to August 1952.  He 
received a Bad Conduct discharge from his second period of 
service.  

The veteran provided testimony before traveling members of 
the Board, sitting at Los Angeles, in August 1991.

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
December 1991, and January 1997.  The case has been returned 
to the Board for further appellate consideration.  

As a result of the examination requested in the January 1997 
remand, by rating action in March 1999, service connection 
was established for arthritis of the right knee and 
degenerative changes in the lumbosacral spine.  There is no 
NOD as to the ratings assigned, and these issues are not 
before the Board, inasmuch as they raise separate and 
distinct claims that have not yet been considered.  Ephraim 
v. Brown, 82 F. 3rd 399 (Fed. Cir. 1996).  The March 1999 
rating determination also increased the evaluation for 
varicose veins of the left leg from 10 percent to 20 percent.  
An RO decision awarding a higher rating, but less than 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran's representative, in a written presentation on 
behalf of the veteran in February 2000, disagreed with the 
effective date for the increased rating for left leg varicose 
veins.  The Board finds that a valid notice of disagreement 
with the assigned effective date for the increase rating has 
been submitted.  The RO has not issued a statement of the 
case in response to the notice of disagreement, and this 
issue must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

On review of the veteran's statement in September 1994, it is 
not clear if he is claiming additional knee disability 
related to VA medical treatment.  If that was his intent, he 
should contact the RO with specific details as to time, 
place, and the exact nature of the additional disability, for 
a claim for benefits under 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The service-connected post-operative residuals of 
shrapnel wound to the left lower extremity is principally 
manifested by a well healed asymptomatic scar, moderate 
muscle damage, degenerative joint disease, noncompensable 
limitation of motion, and moderate instability.  

2.  The service-connected left lower extremity varicose veins 
in November 1998 were principally manifested by varicosities 
above and below the left knee, and pitting edema, without 
stasis pigmentation, eczema, or ulceration.





CONCLUSIONS OF LAW

1.  An increased rating for post-operative residuals of 
gunshot wound to the left knee is warranted rated as: 20 
percent for moderate instability under Code 5257; 10 percent 
for moderate muscle injury to Group XI under Code 5311 and 10 
percent for arthritis of the left knee under Code 5010.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.71, 4.73 Diagnostic Codes 5311, 5010, 5257 
(1999).

2.  An evaluation in excess of 20 percent for varicose veins 
of the left lower extremity is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.110, 
Code 7120 (effective before and after January 12, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Residuals of Fragment Wound, Left Lower Extremity

Criteria

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951(b) (1999)

Injury to Muscle Group XI, the posterior and lateral crural 
muscles, severe, warrants a 30 percent evaluation.  When 
moderately severe, a 20 percent rating is assigned, and when 
moderate, a 10 percent evaluation is granted.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (1999).

Slight disability of muscles is found where the muscle wound 
is simple, without debridement, infection or effects of 
laceration, and there is no significant impairment of 
function and no retained metallic fragments.  Moderate 
disability is found where the wound is through and through or 
deep penetrating of relatively short track, and the entrance 
and exit scars are linear or relatively small, with moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  Moderately severe disability of muscles 
is found when there is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The entrance and exit scars are 
relatively large and so situated as to indicate track of 
missile through important muscle groups, and there is 
indications on palpation of moderate loss of deep fascia or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(a)(b)(c) 
(in effect prior to July 3, 1997).

Evaluation of muscle disabilities.

    (a)  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b)  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.
    (c)  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d)  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
    (1)  Slight disability of muscles--(i) Type of injury.  
Simple wound of muscle without debridement or infection.
    (ii)  History and complaint.  Service department record 
of superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.
    (iii)  Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.
    (2)  Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii)  History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 
paragraph (c) of this section, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.
    (iii)  Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.
    (3)  Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.
    (iii)  Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
    (4)  Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
    (ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.
    (iii)  Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
    (A)  X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B)  Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
    (C)  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D)  Visible or measurable atrophy.
    (E)  Adaptive contraction of an opposing group of 
muscles.
    (F)  Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
    (G)  Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 (Effective 
July 3, 1997)

Traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved in noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010, 5003 (1999).

Arthritis and instability of the knee can be rated separately.  
VAOPGCPREC 23-97.

Impairment of the knee, manifested by recurrent subluxation 
or lateral instability, severe, warrants a 30 percent 
evaluation, while moderate impairment is assigned a 20 
percent rating.  Slight impairment of the knee warrants a 10 
percent evaluation.  38 C.F.R. § 4.71 Diagnostic Code 5257 
(1999)

Knee disability can also be rated on the basis of limitation 
of motion.  Limitation of extension to 30 degrees warrants a 
40 percent evaluation.  When flexion is limited to 15 
degrees, or extension is limited to 20 degrees, a 30 percent 
rating is assigned.  With flexion limited to 30 degrees, or 
extension limited to 15 degrees, a 20 percent rating is 
warranted.  When flexion is limited to 45 degrees, or 
extension is limited to 10 degrees a 10 percent evaluation is 
granted.  A noncompensable rating is assigned when flexion is 
limited to 60 degrees, or extension is limited to 5 degrees.  
38 C.F.R. § 4.71 Diagnostic Codes 5260-5261 (1999).

Removal of semilunar cartilage, symptomatic, a 10 percent 
rating is assigned.  38 C.F.R. § 4.71 Diagnostic Code 5259 
(1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b)  More movement than normal (from 
flail joint, nonunion of fracture, 
relaxation of ligaments, etc.).
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d)  Excess fatigability.
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.
(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are 
related considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple 
involvement's of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal 
and tarsal joints of the lower extremities, 
the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity 
with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, 
ratable on disturbance of lumbar spine 
functions.  38 C.F.R. § 4.45 (1999)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999)

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999)

In regard to a scar, it is for consideration that separate 
and distinct symptomatology permit separate disability 
ratings.  Estaban v. Brown, 6 Vet. App. 259 (1994)

Superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).

Other scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).


Factual Background

The veteran sustained a penetrating wound to the left leg in 
March 1945, to include a chip fracture of the upper 1/3rd of 
the tibia.  There was debridement, and primary and secondary 
closure.  The separation examination in August 1946 noted a 
well healed scar due to "shrapnel" wound, left knee.

By rating action in January 1948, a 10 percent evaluation was 
assigned for left knee scar, gunshot wound, Diagnostic Code 
5311.  

The veteran was provided examination by the VA in September 
1948.  Examination of the left leg revealed it to be of the 
same size, shape and configuration as the right.  There was 
no evidence of swelling or redness.  There was a scar 
situated about 4 cm (centimeters) below the patella on the 
left side, oblique in direction, over the anterior aspect of 
the upper one third of the left lower leg.  The scar measured 
approximately 5mm (millimeters) by 10 cm.  The outer one-half 
of the scar was moderately adherent to the underlying bone of 
the tibia and to the fascia on the lateral aspect.  The tibia 
underneath the scar was slightly irregular.  There was 
definite tenderness involving both the medical and lateral 
condyle of the left tibia.  Flexion of the knee was from 180 
degrees to approximately 50 degrees.  He was able to do deep 
knee bends but definitely favored the left knee.  No 
crepitus, pain, or tenderness as elicited on the bending 
maneuver.  The patella was freely movable bilaterally, and 
was of normal size, shape and position.  The left knee 
appeared to be stable.  

X-ray studies of the left knee revealed a slight irregularity 
of the external condyle, showing a slightly depressed 
portion, but no evidence of any other irregularity.  There 
did not appear to be any involvement of the left knee joint 
itself.  The examination diagnoses were scar, left lower leg, 
residual of "shrapnel" fragment wounds, and osteoma, 
benign, left tibia.  

When examined in July 1983, the veteran complained of pain, 
stiffness, and weakness in the left knee.  Occasional 
swelling was noted.  Examination revealed normal extension 
and flexion to 110 degrees.  The ligaments were intact.  
There was tenderness over the anteromedial aspect of the knee 
joint.  The scar was noted and was tender to light touch.  
His gait was characterized by a slight limp favoring the left 
lower extremity.  He was unable to do a full deep knee bend.  
X-ray studies of the left knee showed the convex femoral 
condyle, and mild degenerative changes manifest in part by 
partial medial joint space narrowing.  A soft tissue 
calcification just behind the distal femoral shaft was found.  
The examination impression was residuals of "gunshot" 
wound, left leg, and degenerative joint disease.

The veteran was again examined in June 1987.  At that time he 
denied any problem with his gunshot wound except for some 
aching in the left knee.  He walked with a normal gait, 
carriage, and posture.  The left knee scar was well healed 
and not disfigured.  There was no obvious deformity, 
tenderness, or swelling of the joint.  Motion was within 
normal range.  X-ray studies of the knees revealed moderate 
degenerative changes involving the medical compartments.  The 
pertinent diagnoses were residual scar, "shrapnel" fragment 
wound with surgery, left knee; and hypertrophic degenerative 
arthritis, minimal, symptomatic, both knees.

In July 1988 there was arthroscopy of the left knee for 
arthrosis of the left knee.  There was rupture of the 
anterior cruciate ligament, grade III chondromalacia and 
degeneration of medial and lateral meniscus, and 
chondromalacia of the patella and patellofemoral joint.

A rating action in December 1988 assigned a temporary total 
rating for the surgery, with a 30 percent evaluation 
thereafter.  The rating code included 5010, as well as 5311.

When the veteran testified before members of the Board, in 
August 1991, he reported that since the left knee surgery, 
the left knee was stiffer, there is a cracking sound, 
occasional stiffness, and balance problems, Transcript (T.) 
pp. 4-6.  He indicated that he had been offered another 
operation on his left knee, T. p. 7.  He reported that he 
used a knee brace, had problems with movement of the left 
lower extremity, and the left knee would give way, T. pp. 8-
10.  He was able to walk half a block or so without the cane, 
and about a mile with the cane, if he stopped every couple of 
blocks, T. pp. 16 and 17.  

Per the December 1991 remand, there were received in March 
1992, copies of records of private treatment for the veteran 
from 1986-90, showing knee complaints, and 3 plus laxity in 
the left knee in April 1990.  Received in July 1992 were 
copies of VA clinical records for the veteran, from 1985 to 
1990.  He was seen for a variety of problems including knee 
complaints.  VA orthopedic evaluation in November 1990 showed 
normal alignment, range of motion form zero to 120 degrees on 
the left and zero to 130 on the right, with stable ligaments.  
X-rays revealed severe degenerative arthritis of both knees.  
An x-ray study of the left knee in March 1992 demonstrated 
marked narrowing in the medical compartment of the left knee 
joint with hypertrophic spurs.  There was also narrowing in 
the patellofemoral joint.  The changes were consistent with 
advanced osteoarthritis of the left knee.  

In August 1992 the veteran was issued knee braces, per Dr. B. 
B..  In February 1993 it was reported by Dr. C. D., that the 
veteran had severe osteoarthritis of both knees, was not a 
candidate for surgery because of severe lung disease, and he 
would benefit from knee braces for both legs.  

Examination for varicose veins was provided in July 1994.  At 
that time the veteran walked slowly with a cane, was wearing 
braces on both knees, and had good range of motion of both 
knees.  Skin color was normal and there was no loss of hair 
or atrophy.  It was opined that his knee and leg pain was 
most likely due to arthritis.  

Orthopedic evaluation was provided in August 1994.  It was 
noted that over the years the veteran's knee had worsened, 
and in the last 10 years both knees were involved and he had 
been fitted with bilateral braces.  His complaints included 
difficulty negotiating stairs, only being able to up and down 
stairs one at a time.  His walking was limited to 
approximately half a block due to knee pain, the knees, felt 
weak, and as if they would give way.  

Physical examination showed bilateral hinged neoprene knee 
supports with Velcro stays.  There was a mild (5 degree) 
varus deformity of the left knee, and a valgus (20 degree) 
deformity of the right knee producing a slightly wind-blown 
appearance.  He had a bilateral antalgic gait.  Deep tendon 
reflexes of the lower extremities were absent.  
Circumferential measurements of the lower extremities were 
symmetrical.  Range of motion was from 5 degrees to 100 
degrees on the left, and zero to 125 degrees on the right.  
There was a 9-cm transverse scar below the left patella, 
representing surgery.  Patellofemoral osteoarthritis was 
palpable, with crepitations on the left knee.  The pedal 
pulses were not palpable, and sensation was reduced on the 
dorsum of both feet.  X-ray studies of both knees showed 
advanced degenerative joint disease bilaterally, with the 
greatest involvement of the left medial compartment, and to a 
lessor extent in the right lateral compartment.  The 
examination impression was bilateral advanced DJD 
(degenerative joint disease), left knee worse than right 
knee.  

The veteran, in a statement in September 1994, reported a 
procedure on his knee by a VA physician in Los Angeles, and 
that further surgical procedure was proposed.  When he was in 
Omaha, Nebraska, in 1986, he explained what happened in Los 
Angeles, and was told that he should not have allowed the 
procedure.  Further, he was given a cane and told by a doctor 
that he may end up using crutches or a wheelchair for the 
rest of his life.  He reported his problems with his knees, 
and walking.  

In December 1998 the veteran was provided official evaluation 
of his bilateral knee pain.  He stated that he was not 
currently experiencing any bilateral knee pain.  He denied 
any numbness of the lower extremities, and was unable to 
describe the flare-up factors, frequency, or length of time 
that his bilateral knee pain was present.  He reported 
occasional swelling of the left knee, as well as occasional 
giving way and locking of both knees.

Physical examination showed that the veteran was able to 
ambulate without the use of a cane, and he walked with a 
waddling gait favoring the right lower extremity more than 
the left.  He was unable to heel or toe walk, and the torso 
was slightly inclined forward.   Thigh circumference, 10 cm 
above the patella was 41 cm on the right and 42 cm on the 
left.  The calf circumference, 10 cm below the patella was 38 
cm on the right and 39 cm on the left.  There was zero to 110 
degrees of flexion on the left, and 1 plus swelling of the 
left knee.  Genu varum was noted on the left.  Moderate 
crepitation was present on the left, patellar compression 
test was positive on the left, and there was joint line 
tenderness.  There was no gross laxity.  The transverse scar, 
distal to the left knee was noted.  Muscle strength of both 
knees was -5/5.  X-rays studies of the knees revealed 
bilateral medial and lateral compartment narrowing with 
sclerotic subchondral bone left more than right.  There were 
mild marginal osteophytes and slight osteopenia noted.  The 
lateral view revealed hypertrophic condylar osteophytes and 
large inferior and superior spurring of the patellae.  

The pertinent examination impression was severe degenerative 
joint disease, bilateral knees.

Analysis

As a preliminary to discussion of the specific evaluations 
for the left lower extremity disability, the Board notes that 
the maximum rating for disabilities of an extremity is set by 
the "Amputation Rule".  This provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for amputation at the elective level.  38 C.F.R. 
§ 4.68.   With respect to the lower extremity, the maximum 
rating provided for amputation at the middle or lower third 
of the thigh is 60 percent.  38 C.F.R. § 4.71a, Code 5162.  
By the actions below, with the increased rating for the knee 
disability, the veteran's combined rating for disabilities of 
his left lower extremity will reach 50 percent, just below 
the rating provided if he had entirely lost the left lower 
extremity from the middle third of the thigh.  The limitation 
set out in the amputation rule is also instructive in 
evaluating where the veteran's disabilities fit into the 
concept of functional loss due to pain.     

The original rating for the service-connected residuals of 
shrapnel wound to the left knee was based on the rating code 
for muscle injury, 5311, and a 10 percent evaluation was 
assigned.  The original penetrating wound was of short track, 
and there was debridement and chipping of the tibia.  
However, there was no prolonged infection, moderate loss of 
deep fascia or muscle substance, no significant impairment of 
function, and no retained metallic fragments.  Overall, the 
injury was not more than moderate, as reflected by the rating 
assigned, and the September 1948 examination.  

The rating for the shrapnel injury was increased in 1988, 
apparently based on the surgery to the left knee.  The 
surgery was related to the rupture of the anterior cruciate 
ligament, chondromalacia, degeneration of the medial and 
lateral meniscus, and degenerative changes in the knee joint.  
A 30 percent evaluation was assigned, and the Diagnostic 
Codes used at the time were 5010, for traumatic arthritis, 
and 5311, for muscle injury.  The arthritis would have 
warranted a 10 percent evaluation, and the muscle injury was 
previously deemed to be moderate, for a 10 percent 
evaluation, and the additional knee disability, beyond the 
arthritis, was apparently instability, but it is not entirely 
clear how the RO arrived at the 30 percent rating.  

The current picture of disability in the service-connected 
left knee is clearly more challenging than that presented at 
the time of the original rating award.  Essentially the 
disability can be rated on the basis of the muscle injury, 
arthritis, limitation of motion, instability, and scar.  
Some, but not all of the above, can be rated separately.  

As noted above, the shrapnel injury in 1945 met the rating 
criteria for moderate muscle injury.  The evaluation of 
muscle disabilities changed in July 1998.  The new criteria 
is compatible with the old in regard to the type and extent 
of injury, and the current objective findings for moderately 
severe, such as loss of deep fascia, loss of muscle 
substance, or loss of muscle strength are not reflected in 
current examinations, and the record does not show that the 
muscle injury is currently more than moderate.  The recent 
examinations and evaluations have not shown any increase in 
muscle damage, such as tissue loss, significant atrophy of 
the muscle affected, or decrease in function based on muscle 
deterioration related to the original injury.  The veteran 
clearly has increased impairment of function of the left 
knee, but the record does not show that this increase is 
related to the muscle injury.  On the contrary, the record 
demonstrates medical opinion linking the increased impairment 
to other factors.  The rating for the muscle injury is 
protected, and remains 10 percent based on current objective 
findings.  

An evaluation based on limitation of motion of the left knee 
would not support a compensable evaluation under the 
applicable Diagnostic Codes.  Extension has ranged from 0 
(full extension) to 5 degrees (lacks 5 degrees of full 
extension) which is compatible with a noncompensable 
evaluation.  Flexion has ranged from 100 to 120 degrees, with 
140 degrees as normal (38 C.F.R. § 4.71 Plate II), and again 
this limitation is noncompensable.  

Notwithstanding that the actual limitation of motion is not 
ratable as compensable, the schedular criteria provide a 10 
percent evaluation for arthritis with actual limitation of 
motion.  Diagnostic Code 5010.  The veteran is clearly 
entitled to this award. 

In regard to the left knee instability, the veteran reports 
weakness and giving way of the left knee, and he has been 
wearing a left knee brace since 1992.  Objectively, in April 
1990, he was described as having 3 plus laxity of the knee.  
On orthopedic examination in November 1990, his ligaments 
were stable.  Examination in 1994 showed the veteran to have 
a mild varus deformity, which was also noted on examination 
in December 1998.  There was no recorded finding of knee 
instability.  No gross laxity was found on examination in 
1998, but the implication of the report was that there was 
laxity of the left knee just less than gross.  On the most 
recent examination, the disparity in circumference of the 
thighs and calfs showed atrophy on the nonservice connected 
extremity, not the service connected extremity.  This is the 
reverse of what would be expected if the service connected 
disability was of such severity as to produce disuse atrophy.  
Given the fact that the objective findings have failed to 
confirm a severe degree of instability, the Board finds that 
the recurrent instability of the left knee is not more than 
moderate, and can be rated separately from the arthritis, and 
the muscle injury.  Moderate recurrent instability is ratable 
as 20 percent disabling.  

With reference to the left knee scar, it was described as 
well healed at the time of the separation examination in 
1946.  Thereafter, the scar was described as tender to light 
touch in 1983, but well healed in 1987.  There were no 
complaints or objective findings of scar tenderness noted in 
1994 or 1998.  Accordingly, the Board does not find that the 
current record shows the scar is tender and painful on 
objective demonstration, or that it limits function of the 
left knee.


Varicose Veins, Left Leg

Criteria

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

Severe unilateral varicose veins, involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm in diameter, marked distortion 
and sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation, a 40 percent evaluation 
is assigned.  When moderately severe, involving superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size form 1 to 2 cm in diameter, with 
symptoms of pain or cramping on exertion; no involvement of 
deep circulation, a 20 percent rating is warranted.  A 10 
percent rating is assigned for moderate varicosities of 
superficial veins below the knee, with symptoms of pain or 
cramping on exertion.  38 C.F.R. § 4.110 Diagnostic Code 7120 
(in effect prior to January 12, 1998)

Varicose veins, with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration warrants a 
40 percent evaluation.   Where there is persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, a 20 percent 
rating is assigned.  Intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery a 10 percent rating is granted.  
Asymptomatic palpable or visible varicose veins warrant a 
noncompensable evaluation.  38 C.F.R. § 4.110 Diagnostic Code 
7120 (as in effect January 12, 1998).  Note: These 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, evaluate each extremity 
separately and combine (under Sec. 4.25), using the bilateral 
factor (Sec. 4.26), if applicable.

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:

	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Under this analysis, the claimant as a matter of law can not 
receive a rating on the basis of the revised criteria for 
varicose veins prior to January 12, 1998, on the facts of 
this case.  From January 12, 1998, the veteran is entitled to 
be considered under both the old and the new criteria for 
varicose veins. could not receive a rating on the basis of 
the revised criteria prior to January 12, 1998.  

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed. Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "putative" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.   In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.   


Factual Background

The separation examination in August 1946 noted moderate 
varicose veins, left knee, non-symptomatic.  

VA examination in September 1948 revealed an area of first 
degree varicose veins, just medial and below the left 
patella, measuring roughly about 5 cm in diameter.  

When the veteran was examined in July 1983, there was a 
cluster of varicose veins over the anterior aspect of the 
patella, and extending down onto the anterior aspect of the 
left leg.  

By rating action in August 1983 service connection was 
granted for varicose veins, left lower extremity, 
noncompensable.  

Examination in August 1987 revealed that the entire left leg 
below the level of the left knee scar was involved with an 
extensive network of varicosities.  They were noted to be 
tortuous, sacculated and confluent.  They were particularly 
noticeable on the anterior surface between the ankle and the 
knee scar.  There were varicosities on both the mediolateral 
and posterior aspect of the leg as well.  Numerous 
incompetent veins on all four surfaces were reported.  The 
veins were not tender to palpation.  Stasis and trophic 
changes, particularly about the medial malleolus consisting 
of thinning of the skin with deposition of dark brown pigment 
was found.  There was no evidence of ulceration.  Minimal to 
moderate degree of dependent cyanosis of the left lower 
extremity, clearing within about 15 seconds of elevation of 
the extremity to 30 degrees above horizon was noted.  The 
impression was varicosities, left lower extremity of moderate 
degree secondary to interruption of muscle and vascular 
structures by a shell fragment wound.  

A rating action in September 1987 assigned a 10 percent 
evaluation for the left leg varicose veins.  

On examination in January 1993, it was noted that the veteran 
experienced pain from varicosities in the left lower leg, and 
the pains were associated with muscular spasms all the time, 
more prominent at night.  Both legs had varicosities but 
there were more on the left leg.  The left calf was 1 inch 
larger in circumference.  The varicosities on the left calf 
were large and tortuous.  The peripheral pulses were 2 plus; 
the posterior tibial pulses 1 plus; and the dorsalis pedis 
pulses were 1 plus.  There was no cyanosis or ulceration 
present.  The diagnosis was VV (varicose veins) with "PDV."  

Examination of the left lower leg was again provided in July 
1994.  The lateral/posterior aspect was positive for varicose 
veins.  Skin color was normal and there was no loss of hair 
or atrophy.  Radial pulses were 2 plus, dorsalis pedis pulses 
were 2 plus, and the examiner was unable to palpate popliteal 
pulses.  The examiner noted that given the 2 plus dorsalis 
pedis pulses, no history of diabetes mellitus, hypertension, 
or cardiovascular disease, it was unlikely that the veteran's 
symptoms were secondary to vascular disease.  It was opined 
that most likely the cause of the knee and leg pain was 
arthritis.  

The veteran was provided official evaluation of his varicose 
veins in November 1998.  He complained pain and swelling 
involving both legs.  The swelling and pain were said to be 
present both at rest and while walking.  He reported that 
during heart bypass surgery a year before he was told he had 
some venous problem in his legs and was to use special 
stockings to improve circulation in both legs.  He stated 
that even with the stocking his legs would swell.  

Examination of the lower extremities showed varicose veins 
bilaterally.  They were located from the feet all the way to 
the thighs.  The veins demonstrated the presence of a 1 plus 
pitting edema bilaterally, involving the region of both feet 
and both ankles.  There was no stasis pigmentation or eczema 
bilaterally.  The pulses demonstrated 2 plus pulsation in the 
region of the femoral, popliteal, and dorsalis pedis arteries 
bilaterally.  A Doppler retrograde flow study was normal.  
The impression was varicose veins of the left lower 
extremity.  It was reported that the veteran was able to 
brush his own teeth, dress himself, shower, cook, drive a 
car, and take out the trash.  He was not able to vacuum, walk 
for long distances, push a lawn mower, climb stairs, or do 
his own gardening.  

By rating action in March 1999 the 10 percent evaluation for 
varicose veins was increased to 20 percent, effective the 
date of the November 1998 examination.  


Analysis

The rating criteria for varicose veins changed effective in 
January 1998.  In light of the compelling analysis set out in 
Rhodan, which the Board finds persuasive, the Board must 
first consider whether an increased rating is warranted under 
the old rating criteria prior to the effective date for the 
change in the criteria.  

Under the old criteria, for a 20 percent evaluation, 
essentially the varicosities would have to be above and below 
the knee, with pain and cramping.  A 40 percent rating 
required involvement above and below the knee, and marked 
distortion and sacculation, with edema and episodes of 
ulceration.  The examinations in 1993 and 1994 only revealed 
varicosities in the left lower leg, meaning below the knee, 
with spasms and pain, but no edema or ulceration.  

The examination in 1998 revealed varicosities above and below 
the left knee, and pitting edema, but no stasis pigmentation 
or eczema.  Clearly a 20 percent rating under the old 
criteria was in order, but absent reported marked distortion 
and sacculation, and episodes of ulceration, the disability 
did not more nearly approximate the criteria for the next 
higher rating.  38 C.F.R. § 4.7 (1999).  Under the new 
criteria, the examination finding in 1998 again did not more 
nearly approximate the finding for a 40 percent evaluation.  
While there were varicosities, and edema, there was no stasis 
pigmentation, eczema, or ulceration.  The edema, without the 
stasis pigmentation or eczema was the basis for the 20 
percent evaluation.  Given the above fundamental facts, the 
benefit of the doubt doctrine is not for application because 
the overwhelming weight of the evidence is against the claim.

Functional Loss Due to Pain

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  In this regard, pain is a factor in 
evaluating muscle injury (fatigue pain under 38 C.F.R. 
§ 4.56) as well as arthritis of the left knee (Code 5010).  
At the examination in 1998, the veteran was unable to 
describe flare-up factors, frequency or length of time his 
bilateral knee pain was present.  He reported his knee were 
not painful at that time.  While there are clear indications 
in the record that he experiences pain in the knee, the Board 
can not find on this record that the objective findings 
demonstrate more functional loss due to pain than what is 
contemplated by the currently assigned ratings.  In this 
context, the Board again notes that by the award in this 
determination, the veteran's combined rating for disability 
of the left lower extremity will total 50 percent and the 
maximum rating under the amputation rule for all such 
disabilities is 60 percent.  Very plainly the veteran has 
substantially more function, even with pain on use, than what 
he would have if his left lower extremity was amputated at 
the mid-thigh level.    


ORDER

An increased rating for post-operative residuals of gunshot 
wound to the left knee is warranted rated as: 20 percent for 
moderate instability under Code 5257; 10 percent for moderate 
muscle injury to Group XI under Code 5311 and 10 percent for 
arthritis of the left knee under Code 5010, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An increased evaluation for varicose veins, left leg, is 
denied.  




REMAND

The issue of entitlement to an effective date earlier than 
November 24, 1998 for a 20 percent evaluation for varicose 
veins of the left lower extremity has been raised but the 
appellant has not been provided the appropriate laws and 
regulations.  Accordingly, the case is remanded to the RO for 
the following actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should review the issue of 
earlier effective date for an award of a 
20 percent evaluation for varicose veins, 
and provide the appellant with the 
appropriate laws and regulation 
concerning earlier effective date.  If he 
submits a substantive appeal within the 
appropriate time limit, the claim should 
be returned to the Board for final 
appellate review, if otherwise in order.  
By this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


